DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2, 5-13, 16-18, 20, 22, 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior arts of records do not explicitly teach “determining a plurality of mappers, the number of mappers in the plurality of mappers based on at least one of the query and the set of inputs; matching a first entity key value of the query to a first subset of records in the sorted and indexed records, wherein each record in the first subset of records includes an entity key that matches the first entity key value; merging the first subset of records into a first single record that comprises the first entity key value and a single field comprising a list of attribute value pairs from the first subset; wherein merging the first subset of records includes: loading, by the plurality of mappers, the first subset of records from one or more of the inputs into a first set of positions of a centralized location having a number of positions that corresponds to the number of inputs in the set of inputs; skipping loading records of the set of records that are not in the first subset of records; pulling the first subset of records from the first set of positions of the centralized location” as recited in independent claims 1, 12, 18.  The dependent claims depends from the independent claims and they are likewise rejected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FATIMA P MINA/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159